Citation Nr: 0635800	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-36 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-operative residuals 
of a pilonidal cyst and sinus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1984 to 
January 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the veteran's application to reopen 
his claim for service connection for post-operative residuals 
of a pilonidal cyst and sinus.  

In April 2005, the veteran perfected his appeal and requested 
a personal hearing before a decision review officer.  That 
hearing was held and the transcript is of record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2000, the RO 
denied the veteran's application to reopen his claim for 
service connection for post-operative residuals of a 
pilonidal cyst and sinus.

2.  Evidence received since the July 2000 RO decision, which 
was not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The July 2000 RO rating decision that denied the 
veteran's application to reopen his claim for service 
connection for post-operative residuals of a pilonidal cyst 
and sinus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2000 RO decision is not 
new and material, and the appellant's claim of entitlement to 
service connection for post-operative residuals of a 
pilonidal cyst and sinus, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran seeks to reopen his claim for entitlement to 
service connection for post-operative residuals of a 
pilonidal cyst and sinus.  He contends that his condition 
began during service, or in the alternative, he claims that 
there is a direct causal link between his military duties 
during active service.  He specifically argues that as a 
mechanic, recovery driver and tank driver, he suffered 
mechanical trauma while riding in these vehicles, which lead 
to his current disability.  

The veteran's claim for service connection was initially 
denied in a RO decision, dated in July 1993.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  The veteran filed to reopen his claim, 
and in a final rating decision, dated in May 1996, the RO 
denied the claim.  The veteran again filed to reopen his 
claim, and in a final rating decision, dated in July 2000, 
the RO denied the claim.  

In May 2004, the veteran filed to reopen his claim for 
service connection for post-operative residuals of a 
pilonidal cyst and sinus.  In August 2004, the RO denied the 
claim.  The veteran has appealed.  

Although the August 2004 rating decision reflects that the RO 
addressed the threshold matter of new and material evidence, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The provisions of the regulation pertaining to an application 
to reopen a claim, 38 C.F.R. § 3.156, were changed only for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The 
veteran's application to reopen his claim for service 
connection was filed in July 2004; consequently, the current 
version of § 3.156 applies.

Under the revised provisions of 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The most recent and final denial of this claim was in July 
2000.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2006); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

The evidence of record at the time of the July 2000 RO rating 
decision consisted of the veteran's service medical records 
and post-service medical records.  The service medical 
records were negative for any findings attributable to a 
pilonidal cyst and sinus condition.  

The post-service medical evidence included VA and non-VA 
medical reports.  Reports from Northwest Texas Hospital 
(NWTH), dated in April 1992, showed that the veteran was 
noted to have a history of a tender gluteal area "which he 
has had for some time," and that he sought treatment for a 
sore on his left buttock which he noticed two to three weeks 
before.  The reports indicate that he received treatment for 
a "huge pilonidal sinus and cyst, presacral area."  His 
treatment included resection. A January 1993 VA examination 
report noted, "The veteran states he was unaware of his 
pilonidal cyst and sinus until April of 1992, shortly after 
his discharge, when he noticed a knot on his tailbone."  The 
diagnosis was pilonidal cyst and sinus, status post excision, 
healing.  NWTH reports, and reports from another private 
health care provider, showed that the veteran underwent 
additional excisions of his pilonidal cyst in September 1993, 
June 1994, and January 1997.  

At the time of the RO's July 2000 denial of the claim, there 
was no competent evidence showing that the veteran currently 
had residuals of a pilonidal cyst and sinus that were related 
to his service.  

Evidence received since the RO's July 2000 decision consists 
of VA and non-VA medical treatment reports, dated between 
2001 and 2004.  This evidence includes a May 2002 private 
medical report which shows that the veteran underwent an 
excision of a recurrent pilonidal sinus.  He was diagnosed 
with pilonidal sinus with recurrent abscess.  A March 2004 
private medical report shows that the veteran presented 
complaints of rectal bleeding along with discomfort.  
Examination of the veteran revealed an open wound in the 
caudal aspect of the natal cleft, associated with extensive 
hair that was ingrowing at the crease.  He was treated with 
another excision of his pilonidal cyst.  

A VA medical opinion report, dated in September 2004, shows 
that, following a review of the veteran's case file, the 
clinician opined that it was less likely than not that the 
veteran's pilonidal cyst bared any relationship to service.  
The clinician explained that the service medical records were 
negative for any findings indicative of flare-ups of the 
condition.  

A statement from Sebel V. Hands, M.D., dated in December 
2004, shows that Dr. Hands indicated that he had previously 
treated the veteran for his pilonidal cyst.  He posed a 
number of questions pertaining to the veteran's claim, to 
include wondering how long the veteran may have suffered from 
this condition, and indicated familiarity with the internet 
medical article which the veteran has submitted.  

The veteran has submitted an internet medical article 
regarding pilonidal disease.  The author of the article 
proposed that such a condition could be an acquired rather 
than a congenital condition.  The article argues that 
pilonidal disease was a major reason for hospitalization 
among servicemen during World War II.  The author observed 
that it was felt that the marked increase in this problem was 
related to mechanical trauma of riding in jeeps, trucks and 
tanks.  

The Board finds that new and material evidence has not been 
submitted.  The submitted evidence shows that the veteran has 
continued to receive treatment for his pilonidal cyst.  
However, none of the submitted evidence includes competent 
evidence associating the veteran's pilonidal cyst and sinus 
with his service.  In this regard, in Dr. Hands' letter he 
did not provide a medical opinion regarding the etiology of 
the veteran's condition, rather, he concluded that his case 
was "indeed interesting."  Furthermore, the September 2004 
VA opinion is clearly against the claim.  Finally, with 
regard to the internet article relating to the relationship 
between pilonidal disease and mechanical trauma submitted in 
support of the veteran's claim, the United States Court of 
Appeals for Veterans Claims (the Court) has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, as noted above, the evidence includes the opinion of 
a VA physician that was based on a review of his claims file, 
and which weighs against the claim.  In such a case, the 
Board must conclude that this information is of insufficient 
weight to warrant a reopening of the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (holding that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed).  Finally, although the Board 
has considered the veteran's statements, lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in the June 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice in accord with Dingess/Hartman was sent 
in June 2006.  However, and in any event, no further notice 
is needed as to any disability rating or effective date 
matters because the claim has been denied.  Therefore, any 
question as to the disability rating or the appropriate 
effective date to be assigned is rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  An etiological opinion has been obtained.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, in a recent decision, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this regard, in the 
June 2004 VCAA letter, the veteran was told that he had to 
submit new and material evidence to reopen his claim for 
service connection for the disability in issue.  He was 
notified specifically of what evidence was lacking, i.e., 
that the claimed disorder was not noted during service, and 
that any evidence that he submitted "must relate to this 
fact."  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).
 






ORDER

As new and material evidence has not been received, the 
veteran's application to reopen a claim for service 
connection for post-operative residuals of a pilonidal cyst 
and sinus is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


